El Juez Asociado Señor Franco Soto,
emitió la opinión del tribunal.
El acusado fue convicto por un jurado del delito de ata-que con intención de cometer homicidio y la corte le con-denó a sufrir la pena de un año de presidio.
No es necesario que nos detengamos a examinar el primer señalamiento de error por haber qnedado subsanada la omisión que se aducía como fundamento, toda vez que la. certificación del Secretario de la corte de distrito unida a los autos a instancias del fiscal, acredita que la acusación fné firmada y endosada por el Presidente del gran jurado que conoció del caso y formuló la acusación.
Aunque al argumentar el segundo motivo de errors el apelante no señala específicamente las manifestaciones del testigo Eulogio Borrero que interesó que fueran eliminadas, se desprende del récord qne si el error existiera, quedó subsanado por el mismo apelante, quien en el período de repre-*680guntas interrogó al testigo sobre los mismos becbos, repi-tiendo el testigo sustaneialmente la materia cuya elimina-ción babía sido pedida.
Los restantes errores se refieren a no baber la corte inferior instruido al jurado que absolviera perentoriamente al acusado por baber actuado en legítima defensa y porque la sentencia es contraria a las pruebas.
La prueba sostiene en conjunto que el perjudicado y el acusado no estaban en buenos términos, que tuvieron unas palabras y de ellas surgió el disgusto que acabó en una riña, sostenida por el primero con un palo y por el segundo con un machete, recibiendo aquél ocho heridas, dos de ellas de suma gravedad. En estas condiciones la corte inferior es-tuvo justificada en no instruir al jurado según fué solici-tado por la defensa, quien por disposición del artículo 55 del Código Penal tenía que someter la prueba en ese extremo a la decisión del jurado. Por' lo demás la evidencia sostiene la sentencia y ésta debe ser confirmada.